                                                       38 Filed 12/11/20
                        Case 1:20-cv-06716-VM Document 39       12/10/20 Page 1 of 3




         Toby S. Soli
         Tel 212.801.3196
         Fax 212. 805-9296
         solitt@gtlaw.com




                                                                          December 10, 2020

         Via ECF
         The Honorable Victor Marrero
         United States District Judge
         Southern District of New York
         Daniel Patrick Moynihan United States Courthouse
         500 Pearl St. – Courtroom 15-B
         New York, NY 10007-1312

         Re:       Andrea Holness v. C.R. Bard, et al., Case No. 1:20-cv-06716-VM
                   Joint Letter Request for Temporary Stay and Adjournment of Initial Pretrial
                   Conference Pending Settlement

         Dear Judge Marrero:

                 We are counsel to defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.
         (collectively, “Bard”) and we write jointly with counsel for plaintiff Andrea Holness to request a
         90-day stay of discovery and adjournment of the initial pretrial conference scheduled for December
         18, 2020. The parties are currently engaged in advanced negotiations for a global settlement of
         this and all similar inferior vena cava filter (“IVC Filter”) actions filed by Plaintiff’s counsel in
         courts across the country. Plaintiff’s counsel and Bard have already settled in principle numerous
         similar cases and believe that this case too will soon be resolved. Because the Court’s existing
         proposed case management plan contemplates immediate discovery, a stay now will conserve the
         resources of the Court, third-party health provider, and the parties while allowing counsel to reach
         a global resolution. 1

         The National Bard IVC Filter Litigation and Settlement Proceedings

                   A.        MDL Cases

                This is a complex product liability action involving a Bard IVC Filter, a prescription
         implantable medical device. Because similar cases were filed in courts across the country a
         multidistrict litigation proceeding was created before the Honorable David G. Campbell in the



         1
                 The parties already have narrowed the claims in the case. On September 4, 2020, the Court
         approved the Joint Stipulation for Dismissal of Claims Against Defendant McKesson Corporation Without
         Prejudice and terminated all claims against McKesson. See ECF No. 36.


Greenberg Traurig, LLP | Attorneys at Law
445 Hamilton Avenue | 9th Floor | White Plains, NY 10601 | T +1 914.286.2900 | F +1 914.286.2990
                                                                                                          www.gtlaw.com
                                                   38 Filed 12/11/20
                    Case 1:20-cv-06716-VM Document 39       12/10/20 Page 2 of 3

        The Honorable Victor Marrero
        December 10, 2020
        Page 2

        United States District Court for the District of Arizona known as the In Re Bard IVC Filters
        Products Liability Litigation, MDL 2641 (D. Ariz.) (“MDL”).

                Plaintiff’s counsel represented approximately 230 plaintiffs with cases that were in the
        MDL. The Parties have reached a settlement in principle in all those cases and presently are
        finalizing the details of that settlement.

                 B. Non-MDL Cases, Including This Case

                Plaintiff originally filed his action in the State Court of Texas, County of Dallas and it was
        subsequently removed to the United States District Court for the Northern District of Texas. On
        August 21, 2020, it was transferred to this Court. (See ECF No.29.) Plaintiff alleges unspecified
        injuries as a result of the implantation of a Bard IVC Filter. Bard contends its IVC Filters are live-
        saving devices cleared by the FDA designed to protect patients from the effects of catastrophic
        blood clots.

                In addition to this case, Plaintiff’s counsel represents approximately 575 plaintiffs with
        Bard IVC Filter-related cases proceeding in this and other courts across the country that were
        transferred from the Northern District of Texas. The parties are actively engaged in settlement
        discussions to achieve a global settlement in all these cases. The parties believe their resources
        are most effectively directed to complex settlement discussions instead of protracted (and likely
        unnecessary) litigation, as evidenced by the successful settlement of the MDL cases. A stay will
        eliminate the burden on third-party medical providers and governmental entities who otherwise
        would be compelled to produce voluminous medical and other relevant records at a time when
        their efforts and resources could be directed at dealing with the ongoing pandemic. Similarly,
        absent a stay, substantial resources will be expended on the collection, review and analysis of those
        records by both counsel and retained experts. A stay may forestall discovery-related and other
        disputes that may require judicial intervention.

        The Circumstances Here Warrant a Stay

                This Court has broad discretion over pretrial discovery rulings and may stay proceedings
        as incidental to its power to control its own docket – particularly where, as here, a stay would
        promote judicial economy and efficiency. See Clinton v. Jones, 520 U.S. 681, 706 (1997);
        Crawford-El v. Britton, 523 U.S. 574, 598 (1998). Federal Rules of Civil Procedure 26(c) and
        26(d) also vest the Court with authority to grant a stay, limit the scope of discovery, or control its
        sequence, upon a showing of good cause and reasonableness. Facilitating the parties’ efforts to
        resolve their dispute through continued settlement negotiations that began before this action was
        transferred from Texas to this Court is reasonable and constitutes good cause for granting the
        requested short-term stay. See Sellick v. Consolidated Edison Company of New York, Inc., 15-
        CV-9082 (RJS), 2017 WL 1133443, at *2 (S.D.N.Y., Mar. 23, 2017) (noting Court granted stay
        of discovery “in order to facilitate settlement negotiations”). Several courts throughout the country
        (including judges in this District) have granted short-term stays in many IVC filter cases as the
        parties negotiate settlement.



Greenberg Traurig, LLP | Attorneys at Law
                                                                                                          www.gtlaw.com
                                                   38 Filed 12/11/20
                    Case 1:20-cv-06716-VM Document 39       12/10/20 Page 3 of 3

        The Honorable Victor Marrero
        December 10, 2020
        Page 3

                Accordingly, the Parties respectfully request the Court enter a stay of all activities in this
        case for a period of 90 days and adjourn the initial pretrial conference on December 18, 2020. In
        the event that the Parties reach settlement during that period, we will immediately advise the Court.

               Counsel for the parties are available at the Court’s convenience should the Court wish to
        address these issues more specifically.

                                                                      Respectfully submitted,


                                                                      Toby S. Soli
        cc:      Steven Scott Schulte, Esq. (via ECF)
                 Darren McDowell, Esq. (via ECF)
                 Fears Nachawati, PLLP
                 Counsel for Plaintiff Andrea Holness




Greenberg Traurig, LLP | Attorneys at Law
                                                                                                          www.gtlaw.com
